Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #043


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 18th day of September, 2018, are as follows:



PER CURIAM:


2017-C-2163       LYDIA DEGUEYTER v. FIRST AMERICAN TITLE COMPANY (Parish of St.
                  Martin)

                  Having considered the record, oral argument and briefs of the
                  parties, we find the court of appeal correctly reversed the
                  district court’s judgment granting summary judgment in favor of
                  First American Title Co. However, we find the court of appeal
                  erred in granting summary judgment in favor of plaintiff. See
                  Penalber v. Blount, 550 So.2d 577 (La. 1989) (explaining that
                  summary judgment “is rarely appropriate for a determination based
                  on subjective facts such as intent, motive, malice, knowledge or
                  good faith.”). Accordingly, the judgment of the court of appeal
                  is affirmed in part and reversed in part. The motions for summary
                  judgment filed by both parties are hereby denied, and the case is
                  remanded to the district court for further proceedings.

                  GENOVESE, J., dissents in part and assigns reasons.
09/18/18



                      SUPREME COURT OF LOUISIANA

                                  No. 2017-C-2163

                               LYDIA DEGUEYTER

                                      VERSUS

                     FIRST AMERICAN TITLE COMPANY

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF ST. MARTIN

PER CURIAM


      Having considered the record, oral argument and briefs of the parties, we

find the court of appeal correctly reversed the district court’s judgment granting

summary judgment in favor of First American Title Co. However, we find the

court of appeal erred in granting summary judgment in favor of plaintiff. See

Penalber v. Blount, 550 So.2d 577 (La. 1989) (explaining that summary judgment

“is rarely appropriate for a determination based on subjective facts such as intent,

motive, malice, knowledge or good faith.”). Accordingly, the judgment of the

court of appeal is affirmed in part and reversed in part. The motions for summary

judgment filed by both parties are hereby denied, and the case is remanded to the

district court for further proceedings.




                                          1
09/18/18


                      SUPREME COURT OF LOUISIANA
                                  No. 2017-C-2163
                               LYDIA DEGUEYTER
                                      VERSUS
                     FIRST AMERICAN TITLE COMPANY

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF ST. MARTIN

GENOVESE, J., dissenting in part.

      I agree with the majority that the court of appeal erred in granting summary

judgment in favor of Linda Degueyter. However, I disagree with the majority that

the court of appeal correctly reversed the trial court’s grant of summary judgment in

favor of First American Title Company (First American).

      Resolution of First American’s motion for summary judgment requires an

interpretation and application of its owner’s title insurance policy. First American’s

motion for summary judgment does not, as the majority concludes, require a

determination of “subjective facts such as intent, motive, malice, knowledge or good

faith.” Penalber v. Blount, 550 So.2d 577, 583 (La.1989). Rather, summary

judgment in favor of First American is appropriate because there are no genuine

issues of material fact as to the lack of coverage in favor of Degueyter under the title

insurance policy, and the insurer is entitled to judgment as a matter of law. La.Code

Civ.P. art. 966. For these reasons, I find the court of appeal erred in reversing the

trial court’s grant of summary judgment in favor of First American.

      Accordingly, I respectfully dissent in part.